                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
MARNIE R. HARRIS,                  )
                                   )
                    Plaintiff,     )
                                   )           Civil Action
v.                                 )           No. 18-11359-PBS
                                   )
ANDREW M. SAUL, Commissioner of    )
the Social Security Administration,)
                                   )
                    Defendant.     )
___________________________________)


                        MEMORANDUM AND ORDER

                           July 30, 2019

Saris, C.J.

                            INTRODUCTION

     Plaintiff Marnie R. Harris brings this pro se action under

42 U.S.C. § 405(g) for judicial review of a final decision

denying her application for Supplemental Security Income

benefits (“SSI”). Plaintiff suffers from cervical degenerative

disc disease, obesity, diabetes, bilateral knee osteoarthritis,

hammertoe deformities, and right shoulder tendinopathy with a

partial rotator cuff tear. She contends that the Administrative

Law Judge (“ALJ”) did not properly consider her pain in

assessing her ability to work.




                                 1
     For the reasons set forth below, the Court DENIES

Plaintiff’s motion to reverse (Docket No. 20) and ALLOWS the

Commissioner’s motion to affirm (Docket No. 22).

                       FACTUAL BACKGROUND

     The following facts are taken from the administrative

record. Plaintiff is a 55-year-old woman. She completed four

years of college and, in the fifteen years preceding her

application, worked as a secretary, saleswoman, liaison, and tax

preparer. She stopped working in 2011.

I.   Medical History

     An examination of Plaintiff on July 24, 2013 showed that

she suffered from obesity, back and foot pain, and diabetes but

had full overhead reach, good range of motion of the neck, and

the ability to grasp. She has taken Flexeril for many years for

her pain.1

     Plaintiff underwent physical therapy to address her upper

back pain at Brigham and Women's Faulkner Hospital in 2014. The

physical therapy improved the strength of her neck muscles. By

the last session on August 6, 2014, Plaintiff reported that she

could clean laundry, cook, drive, and sleep and that she did not

feel functionally limited by her neck pain.




1    Plaintiff has now been prescribed Tizanidine.
                                2
     On December 2, 2014, Plaintiff went to the emergency room

because of shoulder pain. After performing a clinical exam and

x-rays, the attending physician diagnosed Plaintiff with a

rotator cuff injury. She recommended that Plaintiff rest, take

ibuprofen as needed, apply ice, and avoid physical activity.

     A week later, Dr. Edward Phillips, a physiatrist, examined

Plaintiff for muscles spasms in her upper back. He noted several

additional health problems, including lower back pain and pain

in her right foot caused by two hammertoes. Despite her pain,

Plaintiff could grasp, had full range of motion of her neck, and

had full overhead reach. Dr. Phillips and Plaintiff discussed

doing more physical therapy, getting a steroid injection for her

right shoulder, and taking either Diclofenac or Aleve.

     On October 5, 2015, Plaintiff was examined by Dr. David

Cahan, a state medical consultant. She told Dr. Cahan that,

while her pain prevented her from walking more than two blocks

and climbing more than one flight of stairs, she could sit

adequately, do light cleaning, and stand for only a few minutes

as long as she leaned to her left side. She complained about

muscle spasms and pain at the base of her left neck and in her

shoulders but noted that her pain that was less severe than it

had been in the past. Dr. Cahan determined that Plaintiff had

good range of motion of the neck despite some muscle tightness

and that she could “ambulate[] slowly with a modest limp” and

                                3
without an assistive device. He also noted that her right

shoulder’s posterior rotation was marginally limited and that

she could not squat.

     The same day, Plaintiff saw Dr. Susan Hata, her primary

care physician (“PCP”). Dr. Hata noted that Plaintiff suffered

from obesity, diabetes, lower back pain, and foot pain.

Plaintiff’s neck was “supple,” and her lymph nodes did not

suffer from lymphadenopathy. Dr. Hata examined Plaintiff again

on January 15, 2016 and noted that she moved all extremities

well and had no pain associated with external and internal

rotations of the right shoulder or joints. Dr. Hata instructed

Plaintiff to take baby aspirin daily.

     On March 8, 2016, imaging of Plaintiff’s right shoulder

showed extensive tendinopathy of the rotator cuff, as well as

partial tearing and severe degenerative changes at the

acromioclavicular joint. An x-ray of Plaintiff’s right shoulder

two months later showed mild degenerative changes of the

acromioclavicular joint and a well-maintained glenohumeral

joint.

     On July 8, 2016, Plaintiff saw Dr. Joseph Hanak, a

physiatrist, for complaints relating to neck, knee, and shoulder

pain. Dr. Hanak noted that she was “cavalier,” put forth minimal

effort when he performed manual muscle testing, and was not

complying with her medication regimen. Plaintiff also had

                                4
“decreased abduction of the right shoulder due to discomfort,

but when coached had full range of motion.” Dr. Hanak rated her

right-side external rotation weakness as “slight” and a “5-/5”

and her other upper body muscles as “5/5.” Two weeks later,

Plaintiff underwent radiological examinations that revealed

degenerative changes and small joint effusions in her knees and

a normal alignment of her cervical spine with multilevel

degenerative changes.

     On December 5, 2016, Dr. Kevin Riemer, a podiatrist,

examined Plaintiff’s feet. Plaintiff reported mild pain but

appeared well and in no acute distress. Dr. Riemer rated her

muscle strength as 5/5. They discussed the possibility of

hammertoe surgery, which Plaintiff declined.

     On January 10, 2017, Dr. Nancy Shadick, a rheumatologist,

examined Plaintiff for pain in her left knee due to her

osteoarthritis. Plaintiff also complained about her ankles and

stated that physical therapy had not helped her. Plaintiff

denied fatigue or lower back, chest, or abdominal pain. After

examining Plaintiff, Dr. Shadick determined that Plaintiff was a

“well-nourished adult in no apparent distress.” Dr. Shadick did

not identify any deformity, swelling, tenderness, or limited

range of motion in the shoulders, wrists, hands, fingers, and

knees.



                                5
II.   Dr. Hata’s Disability Opinion

      Dr. Hata completed two forms with her opinion on

Plaintiff’s disability. In the first report, Dr. Hata stated

that she believed Plaintiff’s pain did not prevent her from

working. Plaintiff made an appointment with Dr. Hata to discuss

this opinion; during the appointment, Plaintiff was tearful,

stated she had no income, and described her ongoing neck pain,

back pain, spasms, and bilateral knee pain. Dr. Hata

subsequently filled out a second form in which she opined that

Plaintiff’s disability prevented her from working.

III. State Agency Reviewing Physicians’ Opinions

      On October 12, 2015, Dr. Abraham Colb reviewed Plaintiff’s

medical records. While he noted that Plaintiff’s health limited

her to occasionally pushing, pulling, climbing, balancing,

stooping, kneeling, crouching, and crawling, he opined that she

had the RFC to perform her past relevant work and was therefore

not disabled. Dr. John Jao reviewed the medical records again on

February 12, 2016 and reached the same conclusion.

      On November 16, 2016, Dr. Robert Vokil completed a Physical

RFC Worksheet. He determined that Plaintiff could occasionally

lift and carry twenty pounds, frequently lift and carry ten

pounds, stand and walk at least two hours in a normal workday

and sit for six hours, occasionally climb, stoop, and kneel,

always maintain balance, and occasionally reach overhead with

                                 6
her right arm and always reach overheard with her left arm. He

also opined that she could never crouch or crawl and that her

limitations would continue for at least twelve months.

IV.   Testimony at Hearing

      At a hearing before the ALJ on March 2, 2017, Plaintiff

testified that she could not cook more than three days a week

because of back and right-shoulder pain. She stated that she had

problems driving, standing for longer than five minutes,

maintaining balance, sitting up straight in a chair, bending,

and holding a phone with either hand. She explained that she

lays down and naps throughout the day because of her back pain

and the drowsiness that the Flexeril causes. In addition, she

claimed she cannot type because of arthritis in a finger, pain

in her shoulder blades, and the inability to sit straight.

Finally, she noted that, while she cannot do laundry, she can

clean and go to the store.

      Dr. James Soldner, a vocational expert, also testified at

the hearing. He identified her past relevant work as retail

store manager, school secretary, and case manager. He opined

that an individual who could occasionally climb, balance, stoop,

kneel, crouch, or crawl but never climb a ladder could work as

school secretary and case manager but not a retail store

manager. He also opined that the same individual who was limited



                                 7
to unskilled work because of pain could not work as a school

secretary or a case manager either.

                         LEGAL STANDARD

     Under the Social Security Act, a claimant seeking SSI must

prove that she is disabled, i.e., “unable to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . for a

continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A). The Commissioner uses a five-step sequential

evaluation process to assess a claim for disability benefits.

See 20 C.F.R. § 416.920(a)(4); Purdy v. Berryhill, 887 F.3d 7,

9-10 (1st Cir. 2018). The evaluation ends at any step if the

Commissioner finds that the claimant is or is not disabled. 20

C.F.R. § 416.920(a)(4). The steps are as follows:

    1) if the applicant is engaged in substantial gainful
    work activity, the application is denied; 2) if the
    claimant does not have, or has not had within the
    relevant time period, a severe impairment or
    combination of impairments, the application is denied;
    3) if the impairment meets the conditions for one of
    the “listed” impairments in the Social Security
    regulations, then the application is granted; 4) if the
    applicant’s “residual functional capacity” [RFC] is
    such that he or she can still perform past relevant
    work, the application is denied; and 5) if the
    applicant, given his or her [RFC], education, work
    experience, and age, is unable to do any other work,
    the application is granted.

Purdy, 887 F.3d at 10 (quoting Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001)). A claimant’s RFC is “the most [the claimant]

                                8
can still do despite [her] limitations.” 20 C.F.R.

§ 416.945(a)(1). Past relevant work encompasses “work that [the

claimant has] done within the past 15 years, that was

substantial gainful activity, and that lasted long enough for

[her] to learn to do it.” Id. § 416.960(b)(1). If a claimant

cannot still perform her past relevant work, the ALJ will assess

whether there is any other work the claimant “can adjust to”

that “exist[s] in significant numbers in the national economy.”

Id. § 416.960(c)(1).

     The claimant bears the burden of proof for steps one

through four. Purdy, 887 F.3d at 9. If the analysis proceeds to

step five, the Government bears the burden of proof to present

evidence of specific jobs the claimant can perform. Id. at 10.

                         AGENCY DECISION

     On June 17, 2015, Plaintiff filed an application for SSI

alleging disability beginning on September 29, 2013. The claim

was denied on October 19, 2015 and upon reconsideration on

February 12, 2016. On April 11, 2016, Plaintiff filed a written

request for a hearing, which was held on March 2, 2017.

     On May 31, 2017, the ALJ issued a decision finding that

Plaintiff was not disabled. At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

June 17, 2015, the application date. At step two, the ALJ

concluded that Plaintiff had the following severe impairments:

                                9
cervical degenerative disc disease, obesity, diabetes, bilateral

knee osteoarthritis, hammertoe deformities, and right shoulder

tendinopathy with a partial rotator cuff tear. At step three,

the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the

severity of a listed impairment. The ALJ then determined

Plaintiff’s RFC:

     [Plaintiff] has the [RFC] to perform sedentary work as
     defined in 20 CFR 416.967(a) except that [she]: can
     lift ten pounds occasionally and less than ten pounds
     frequently; can stand and/or walk for two hours total
     over an eight-hour day; can sit (with normal breaks)
     for six hours total in eight-hour [sic] workday; can
     frequently balance, kneel, stoop, crouch, and crawl;
     can never climb ladders; can occasional [sic] push and
     pull with both upper and lower extremities; and must
     avoid concentrated exposure to hazards.

In reaching this conclusion, the ALJ noted inconsistencies

between Plaintiff’s testimony about her pain and the evidence in

her medical record. He also determined that Plaintiff’s

“substantial activities of daily living [were] inconsistent with

her allegation of total disability.” He gave great weight to the

opinions of Dr. Colb and Dr. Jao, partial weight to the opinion

of Dr. Vokil, and little weight to the form completed by Dr.

Hata. Based on this RFC, the ALJ determined at step four that

Plaintiff could perform her past relevant work as a school

secretary and case manager and was therefore not disabled.




                               10
                       STANDARD OF REVIEW

     A district court reviews an ALJ’s decision “to determine

‘whether the final decision is supported by substantial evidence

and whether the correct legal standard was used.’” Coskery v.

Berryhill, 892 F.3d 1, 3 (1st Cir. 2018) (quoting Seavey, 276

F.3d at 9). The substantial evidence standard is “not high” and

requires only “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). In applying this

standard, a court “must bear in mind that it is the province of

the ALJ . . . to find facts, decide issues of credibility, draw

inferences from the record, and resolve conflicts in the

evidence.” Johnson v. Colvin, 204 F. Supp. 3d 396, 407 (D. Mass.

2016) (citing Ortiz v. Sec’y of Health & Human Servs., 955 F.2d

765, 769 (1st Cir. 1991)).

     In reviewing for legal error, “[f]ailure of the [ALJ] to

apply the correct legal standards as promulgated by the

regulations or failure to provide the reviewing court with the

sufficient basis to determine that the [ALJ] applied the correct

legal standards are grounds for reversal.” Weiler v. Shalala,

922 F. Supp. 689, 694 (D. Mass. 1996). Where application of the

correct legal standard could lead to a different conclusion, a

court must remand to the agency. See Da Rosa v. Sec’y of Health

                               11
& Human Serv., 803 F.2d 24, 26 (1st Cir. 1986). However, remand

is not necessary if it “will amount to no more than an empty

exercise.” Ward v. Comm’r of Soc. Sec., 211 F.3d 652, 656 (1st

Cir. 2000).

                            DISCUSSION

I.    Waiver of Factual and Legal Errors

      The Commissioner argues that Plaintiff has waived any claim

of legal or factual error because her barebones motion to

reverse does not identify specific errors in the ALJ’s decision

or provide citations to the record. However, courts construe pro

se pleadings liberally, see Donovan v. Maine, 276 F.3d 87, 94

(1st Cir. 2002), and Plaintiff’s motion clearly attempts to

challenge the ALJ’s determination of the severity of her

physical condition. The Court therefore addresses her arguments

on the merits.

II.   Evidence of Pain

      Plaintiff’s core argument is that the ALJ failed to

consider all the evidence of her shoulder, back, and neck pain

in determining her RFC. In particular, she challenges the ALJ’s

negative credibility determination of her subjective complaints

of pain.

      In evaluating subjective complaints of pain, the ALJ must

first determine whether there is a “clinically determinable

medical impairment that can reasonably be expected to produce

                                12
the pain alleged.” Avery v. Sec’y of Health & Human Serv., 797

F.2d 19, 21 (1st Cir. 1986). When evaluating the clinical

evidence, the ALJ must also consider “other evidence including

statements of the claimant or [her] doctor, consistent with the

medical findings.” Id. However, “[t]his does not mean that any

statements of subjective pain go into the weighing.” Id. The

ALJ, in resolving conflicts of evidence, may determine that the

claimant’s subjective complaints concerning his condition “are

not consistent with objective medical findings of record.”

Evangelista v. Sec’y of Health & Human Serv., 826 F.2d 136, 141

(1st Cir. 1987).

     With this evidence in hand, the ALJ must “evaluate the

intensity and persistence of [the claimant’s] symptoms so that

[he] can determine how [the] symptoms limit [the claimant’s]

capacity for work.” 20 C.F.R. § 416.929(c). The regulations

recognize that a person’s symptoms may be more severe than the

objective medical evidence suggests. See id. § 416.929(c)(3).

Therefore, the regulations provide six nonexclusive factors

(known as the Avery factors) to be considered when a claimant

alleges pain:

     1. The nature, location, onset, duration, frequency,
     radiation, and intensity of any pain; 2. Precipitating
     and aggravating factors (e.g. movement, activity,
     environmental conditions); 3. Type, dosage,
     effectiveness, and adverse side effects of any pain
     medication; 4. Treatment, other than medication, for


                               13
     relief of pain; 5. Functional restrictions; and 6. The
     claimant’s daily activities.

Avery, 797 F.2d at 29; accord 20 C.F.R. § 416.929(c)(3)(i)-(vi).

     The ALJ’s credibility determination “is entitled to

deference.” Frustaglia v. Sec’y of Health & Human Serv., 829

F.2d 192, 195 (1st Cir. 1987). However, an ALJ who does not

believe a claimant’s testimony regarding her pain “must make

specific findings as to the relevant evidence he considered in

determining to disbelieve the [claimant].” Da Rosa, 803 F.2d at

26. Although an ALJ should thoroughly question the claimant

about her pain, he need not explicitly outline every single

Avery factor in making a credibility determination. See Rand v.

Barnhart, 357 F. Supp. 2d 361, 368 (D. Mass. 2005).

     The ALJ and Plaintiff’s attorney elicited testimony from

her at the hearing about most, if not all, of the Avery factors.

For example, the ALJ asked Plaintiff to describe her pain, the

location of the pain, and her ability to perform tasks when she

experienced pain. The ALJ also questioned her about her daily

activities. Plaintiff testified about the pain medication she

takes. Accordingly, the ALJ had before him the necessary

evidence to make a determination of how Plaintiff’s pain affects

her ability to work. In her motion and reply brief, Plaintiff

raises subjective complaints about her pain but does not point

to any objective evidence the ALJ failed to consider.


                               14
     In reaching a conclusion about Plaintiff’s RFC and ability

to work, the ALJ considered all the conditions and symptoms she

argues render her disabled, including muscle spasms, hammertoe,

and knee and shoulder pain. He walked through each type of pain

Plaintiff alleged, noting the inconsistencies between her

testimony and the objective medical evidence. In particular,

while her doctors consistently reported that she endured pain in

her neck, knee, shoulder, toe, and hand, none indicated that the

pain was as severe as she testified. Her testimony was also

inconsistent with the description of her functioning she gave to

the Social Security Administration in September 2015. Finally,

he found her daily activities -- preparing meals, shopping for

groceries, managing financial accounts and bills, and housework

-- inconsistent with a debilitating level of pain. See

Teixeira v. Astrue, 755 F. Supp. 2d 340, 347 (D. Mass. 2010)

(“[E]vidence of daily activities can be used to support a

negative credibility finding.”). Based on these specific reasons

for his disbelief of Plaintiff’s subjective testimony and the

substantial evidence in the medical records and testimony to

support his conclusion, the ALJ did not err in determining that

Plaintiff’s pain did not prevent her from working.2


2 ` Plaintiff also criticizes the ALJ for not considering her
weight and age. As for her weight, the ALJ stated in his opinion
that he considered Plaintiff’s obesity both individually and in
combination with her other impairments, and Plaintiff does not
                               15
III. Weight Afforded to Dr. Hata’s Opinion

     Construed liberally, Plaintiff’s motion to reverse also

challenges the ALJ’s decision to give little weight to the

opinion of Dr. Hata, Plaintiff’s PCP, in determining Plaintiff’s

RFC. In her second report, Dr. Hata opined that the severity of

Plaintiff’s medical conditions rendered her disabled, a

conclusion the ALJ rejected.

     Under the applicable regulations, a “medical source” is “an

individual who is licensed as a healthcare worker by a State and

working within the scope of practice permitted under State or

Federal law.” 20 C.F.R. § 416.902(i). An “acceptable medical

source” includes a “licensed physician.” Id. § 416.902(a)(1). A

“treating source” is an “acceptable medical source who provides

[the claimant] with medical treatment or evaluation and who has,

or has had, an ongoing treatment relationship with [the

claimant].” Id. § 416.927(a)(2). Dr. Hata qualifies as a

treating source because she was Plaintiff’s PCP and evaluated

Plaintiff on several occasions throughout 2016.

     The ALJ must give “[c]ontrolling weight . . . to a treating

physician’s opinion on the nature and severity of a claimant’s

impairments if the opinion is ‘well-supported by medically



explain why he should have reached a different conclusion. And
once he found that Plaintiff had the RFC to do her past relevant
work, the regulations forbid him from considering her age.
See 20 C.F.R. § 416.960(b)(3).
                               16
acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence’ in the

record.”3 Johnson, 204 F. Supp. 3d at 409 (quoting 20 C.F.R.

§ 416.927(c)(2)). Even if not given controlling weight, a

treating source’s medical opinion generally receives more weight

than opinions from other medical sources. 20 C.F.R.

§ 416.927(c)(2); Purdy, 887 F.3d at 13.

     However, a number of factors determine the appropriate

weight to give to the opinions of treating and other medical

sources. 20 C.F.R. § 416.927(c). For all sources, the ALJ must

consider whether the source examined the claimant, the support

the source provides for her opinion, the consistency of the

opinion with the record as a whole, and the specialty of the

source. Id. For a treating source, the length, nature, and

extent of the treatment relationship and frequency of

examination are also relevant considerations. Id. An ALJ need

not expressly address each factor identified by the regulations

but must provide “good reasons” for the weight assigned to the

opinion of a treating source. Bourinot v. Colvin, 95 F. Supp. 3d

161, 177 (D. Mass. 2015) (quoting 20 C.F.R. § 416.927(c)(2)).




3    20 C.F.R. § 416.920c contains new rules regarding the
weight given to treating sources that apply to claims filed on
March 27, 2017 or later. See Purdy, 887 F.3d at 13 n.8. Because
Plaintiff filed her claim on June 17, 2015, the old rules govern
this appeal.
                               17
     The ALJ did not err in giving little weight to Dr. Hata’s

second opinion. Dr. Hata opined that Plaintiff was disabled only

after initially determining that she was not. This change of

heart came when Plaintiff, in tears, described her neck and back

pain and told Dr. Hata she had no income. Yet Dr. Hata provided

no new medical information to justify her change of opinion. Dr.

Hata’s second opinion was also inconsistent with Plaintiff’s

medical records. For example, while Dr. Hata said that Plaintiff

suffered from disabling shoulder pain in September 2016, Dr.

Hanak’s medical notes dated July 8, 2016 noted that Plaintiff

had “full range of motion” of her right shoulder and a “5-/5”

slight rotation weakness on her right side. Similarly, Dr.

Shadick observed in January 2017 that Plaintiff was in no

apparent distress and did not suffer from a deformity, swelling,

tenderness, or limited range of motion in her shoulders, wrists,

hands, fingers, and knees.

     The ALJ’s recognition of these inconsistencies provided

good reason for giving little weight to Dr. Hata’s disability

opinion. The consistency between the objective medical evidence

and the opinions of Dr. Colb and Dr. Jao, the state agency

nonexamining physicians, justified the ALJ’s decision to give

their opinions great weight. The ALJ therefore did not err in

his weighing of the medical opinions.



                               18
                              ORDER

     For the reasons stated above, Plaintiff’s motion to reverse

is DENIED (Docket No. 20) and the Commissioner’s motion to

affirm (Docket No. 22) is ALLOWED.

SO ORDERED.

                             /s/ PATTI B. SARIS
                             Hon. Patti B. Saris
                             Chief United States District Judge




                               19
